DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 07/06/2021, and 
Authorization for the below examiner’s claim amendments was given by Phone by Mr. Michael Battaglia (Reg. No. 64,932) on 09/09/2021.

The amendments filed on 07/06/2021 have been entered.
The below claims amendments, in light of the examiner’s remarks in Pages 7-11, filed on 07/06/2021, overcome the objections, the USC 102 and USC 103 rejections previously set forth in the Office Action mailed on 04/09/2021.
Claims 11 and 17-18 invoke USC 112(f). The recitation of the structure and functions of the structure in the specification of the instant application is described in the Office Action mailed on 04/09/2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 

Abstract
A method 

Claims
1. (Currently Amended) A method performed by a device for protecting data, the method comprising: 
expanding N different seeds into N challenges; 
inputting, to a single Physically Unclonable Function, PUF, of the device, the N challenges; 
obtaining, from the PUF, N responses for the N different seeds; 
protecting the data by using the response, 

decrypting each of the N stored cipher texts to result in N plaintexts, wherein decrypting each of the N stored cipher texts comprises the PUF generating N responses for the N different seeds and using the N generated responses to decrypt the N stored cipher texts; and applying majority voting to the N plaintexts to correct faults.  

2-6. (Cancelled).  
  
7. (Previously Presented) The method as claimed in claim 1, comprising integrity protecting the data by: inputting the data to the PUF as data block partitions; obtaining from the PUF a response to each data block partition in succession; and combining the sequence of responses to data block partitions into a first integrity protection tag.  

8. (Previously Presented) The method as claimed in claim 7, comprising verifying integrity of protected data by: inputting the protected data to the PUF as data block partitions and obtaining from the PUF a response to each data block partition in succession, and combining the sequence of responses to the data block partitions into a second integrity protection tag; and verifying integrity for a case that the second integrity protection tag is equal to the first integrity protection tag.  

9. (Currently Amended) A computer program product for a device comprising a non-transitory computer-readable medium storing a computer program comprising 
expanding N different seeds into N challenges; 
inputting, to a single Physically Unclonable Function, PUF, of the device, the N challenges; 
obtaining, from the PUF, N responses for the N different seeds; 
protecting the data by using the response, 
wherein protecting the data comprises encrypting the data N times using each of the N responses to result in N cipher texts and storing the N cipher texts; 
decrypting each of the N stored cipher texts to result in N plaintexts, wherein decrypting each of the N stored cipher texts comprises the PUF generating N responses for the N different seeds and using the N generated responses to decrypt the N stored cipher texts; and applying majority voting to the N plaintexts to correct faults.  

10. (Cancelled).  

11. (Currently Amended) A device for protecting data, the device being configured to: 
expanding N different seeds into N challenges; 
input, to a single Physically Unclonable Function, PUF, of the device, the N challenges; 
obtain, from the PUF, N responses for the N different seeds; 

decrypt each of the N stored cipher texts to result in N plaintexts, wherein decrypting each of the N stored cipher texts comprises the PUF generating N responses for the N different seeds and using the N generated responses to decrypt the N stored cipher texts; and 
apply majority voting to the N plaintexts to correct faults.  

12-16. (Cancelled).  
  
17. (Previously Presented) The device as claimed in claim 11, configured to integrity protect the data by: inputting the data to the PUF as data block partitions; obtaining from the PUF a response to each data block partition in succession; and Application Serial No. 16/480,798 Attorney Docket No. 3602-1861US1 Page 5 of 12 combining the sequence of responses to data block partitions into a first integrity protection tag.  

18. (Previously Presented) The device as claimed in claim 17, configured to verify integrity of protected data by: inputting the protected data to the PUF as data block partitions and obtaining from the PUF a response to each data block partition in succession, and combining the sequence of responses to the data block partitions into a second integrity protection tag; and verifying integrity for a case that the second integrity protection tag is equal to the first integrity protection tag.  

19. (Cancelled).  

20. (Cancelled).
 
Allowable Subject Matter
Above Claims 1, 7-9, 11 and 17-18 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Benoit et. al. (US 20160364583 A1),
Devadas (WO2010060005A2).
Lu (US 20150278505 A1),
Trimberger (US 9225512 B1)

Benoit discloses protecting data in a memory, where a challenge value is provided to a physically unclonable function (PUF) module to obtain a response value and using the response value as an encryption key to generate encrypted data, i.e. cipher text. Devadas discloses expansion circuitry configured to generate an inner challenge based on a first challenge in series of challenges, producing 64 bit challenges. Lu discloses, during registration, each challenge is sent to a PUF a plurality of times, preferably a selected number of times that is statistically likely to produce all of the different responses, and the respective response is recorded, the responses received from the PUF are used to determine a response that is representative of the 
While the above prior arts disclose the aforementioned concepts, however, none of the above prior arts, individually or in combination, discloses all limitations in the manner recited in the independent claims. Specifically, none of the above prior art discloses decrypting each of the N stored cipher texts to result in N plaintexts, wherein decrypting each of the N stored cipher texts comprises the PUF generating N responses for the N different seeds and using the N generated responses to decrypt the N stored cipher texts and applying majority voting to the N plaintexts to correct faults. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASSAM A NOAMAN/           Examiner, Art Unit 2497                                                                                                                                                                                             
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497